In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-2140
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

STANFORD WYLIE,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
         Northern District of Indiana, South Bend Division.
          No. 3:18CR121-001 — Robert L. Miller, Jr., Judge.
                     ____________________

     ARGUED MARCH 3, 2021 — DECIDED MARCH 23, 2021
                ____________________

   Before MANION, WOOD, and ST. EVE, Circuit Judges.
    ST. EVE, Circuit Judge. Stanford Wylie pleaded guilty to
possession with the intent to distribute more than 5 kilograms
of cocaine. See 21 U.S.C. § 841(a)(1). As a result of Wylie
qualifying for safety-valve relief under 18 U.S.C. § 3553(f), the
district court had the authority to impose a sentence without
regard to the statutory minimum. The court did so with
regard to Wylie’s prison term, but it sentenced him to the
statutory minimum of 5 years of supervised release. Because
2                                                  No. 19-2140

the district court imposed the term of supervised release
under the erroneous belief that it was bound by the statutory
minimum, we vacate that portion of Wylie’s sentence and
remand for the limited purpose of determining it anew.
                               I.
                         Background
    Wylie pleaded guilty to possession with the intent to
distribute more than 5 kilograms of cocaine. During a change-
of-plea hearing, he admitted that he had been hired to
transport drugs and money across the country and that he
had made the trip four other times before his arrest. Before his
arrest, though, he had never been caught. And although he
had a previous arrest for a DUI, he had never been convicted
of any crimes.
    At Wylie’s sentencing hearing, the court adopted the
Presentence Investigation Report (“PSR”) prepared by the
probation office. The PSR noted that Wylie’s offense carried a
statutory minimum of 10 years to life in prison and at least 5
years’ supervised release but that, because he met all of the
requirements for the “safety valve,” 18 U.S.C. § 3553(f), the
court could impose a sentence below the statutory minimum.
The PSR calculated a Guidelines range of 90 to 121 months’
imprisonment, see USSG Ch. 5, Pt. A, and a range of
supervised release of 2 to 5 years, see USSG § 5D1.2(a)(1). At
the hearing, the court corrected a scrivener’s error, clarifying
that the prison range was 97 to 121 months, but it otherwise
adopted the PSR. The court did not explicitly mention the
Guidelines range for supervised release. The government did
not contest Wylie’s eligibility for the safety valve, and the
No. 19-2140                                                    3

district court agreed that it could impose a prison sentence
below the statutory minimum.
    At the conclusion of Wylie’s sentencing hearing, and after
considering the required sentencing factors, the court
determined that the low end of the range (97 months)
represented an appropriate prison sentence. As for
supervised release, the court proposed sentencing Wylie to 5
years, saying: “The crime of conviction requires that you get
a term of supervised release that’s at least five years long. I
don’t see a reason to make it any longer so I would propose
to impose that five-year term.” The court then asked if “the
Defense [had] any legal objection to the proposed sentence,”
and Wylie’s counsel replied, “not at this time.” Wylie appeals
his sentence, challenging only the term of supervised release.
                                 II.
                             Analysis
   To begin, the parties disagree on the proper standard of
review. Wylie argues that the district court procedurally erred
by concluding that it was bound by the statutory minimum
term of supervision and, in an appeal based on procedural
error, review should be de novo. See United States v. Gibbs,
578 F.3d 694, 695 (7th Cir. 2009). The government, however,
argues that because the district court asked if Wylie had any
legal objections to his sentence and he declined, he forfeited
the arguments he now brings.
   The government is correct that Wylie forfeited his
objection. A defendant forfeits a challenge by accidentally or
negligently failing to object in district court. United States v.
Hunt, 930 F.3d 921, 924 (7th Cir 2019). A party need not take
exception to a ruling after the court states definitively it will
4                                                     No. 19-2140

take a particular course of action. United States v. Gabriel,
831 F.3d 811, 814 (7th Cir. 2016). But Wylie had to object—to
preserve de novo review—when the court announced its
view on the statutory minimum term of supervised release
before it committed to a sentence (the court said, “I would
propose to impose that five-year term” followed by, “any legal
objection to the proposed sentence?”) and he failed to do so. See
id. Because the government does not argue waiver or offer any
strategic reason for Wylie’s failure to object, however, we can
assume that he acted accidentally rather than intentionally.
See United States v. Oliver, 873 F.3d 601, 607 (7th Cir. 2017).
    Wylie’s challenge is therefore forfeited and reviewed for
plain error. FED. R. CRIM. P. 52; see Oliver, 873 F.3d at 610
(failing to object to the court’s lack of Guidelines
calculation); United States v. Kirklin, 727 F.3d 711, 717 (7th Cir.
2013) (failing to object to improper statutory minimum). To
show plain error a defendant must demonstrate (1) an error
that (2) is clear or obvious, and (3) affected the defendant’s
substantial rights. United States v. Olano, 507 U.S. 725, 732–735
(1993). If Wylie makes that showing, we then have the
discretion to reverse if not doing so would seriously affect the
fairness, integrity, or public reputation of judicial
proceedings. Id. at 736–37; United States v. Hopper, 934 F.3d
740, 766 (7th Cir. 2019).
    Here, Wylie argues that the district court erred in two
ways: It incorrectly calculated the Guidelines range, and it
believed that it was required to impose at least 5 years of
supervision. Wylie is wrong on the first point. The district
court properly calculated the range for Wylie’s supervised
release under the Guidelines. The court stated that it was
adopting the PSR’s calculations. When a district court does
No. 19-2140                                                    5

this, and the PSR includes a correct calculation of the
supervised release range (as Wylie concedes the PSR here
did), we assume the district court was aware of the correctly
calculated range. Oliver, 873 F.3d at 610–11.
    Wylie is correct, however, that the district court
erroneously believed that it had to adhere to the statutory
minimum term of supervision (at least 5 years), without
considering the lower Guidelines range (2 to 5 years). The
government points out that the court noted in its statement of
reasons that Wylie’s range of supervised release was 2 to 5
years. Based on that, the government argues that the court did
not believe it was constrained by the 5-year minimum. Even
if the statement of reasons included the correct Guidelines
range, 1 the court specifically said at the hearing that “[t]he
crime of conviction requires that [he] get a term of supervised
release that’s at least five years long” and that it saw “[no]
reason to make it any longer,” and these oral pronouncements
control. See United States v. Orozco-Sanchez, 814 F.3d 844, 847
(7th Cir. 2016). The government argues that these oral
statements are ambiguous, but there is nothing ambiguous
about the word “requires,” and the district court did not
mention the possibility of imposing a lower term based on the
Guidelines rather than the statutory minimum. The district
court believed that the 5-year minimum set the floor even
though Wylie, under the safety valve, was permitted a
“sentence” without regard to the statutory minimum. See 18
U.S.C. § 3553(f); USSG § 5C1.2(a). An application note makes
clear that this relief applies to the term of supervised release.
USSG § 5C1.2, comment. (n.9). Even without the note, such a
conclusion is warranted given our recognition that a sentence

1   The statement of reasons is not in the record.
6                                                     No. 19-2140

is a package that includes supervised release. See United States
v. Mobley, 833 F.3d 797, 801 (7th Cir. 2016).
    Absent unusual circumstances, a district court’s mistaken
application of an incorrect, higher Guidelines range affects a
defendant’s      substantial    rights.   Molina-Martinez      v.
United States, 136 S. Ct. 1338, 1346–47 (2016). With no
indication that the district court would have imposed the
same sentence absent the error, we adhere to this
presumption. See United States v. Teague, 884 F.3d 726, 728
(7th Cir. 2018). Further, because we find that a reversible
procedural error occurred, we need not consider the
government’s argument that the sentence should nonetheless
stand because it otherwise falls within a reasonable range.
United States v. Hines-Flagg, 789 F.3d 751, 757 (7th Cir. 2015).
     The error that Wylie identified requires correction because
it affects the fairness, integrity, or public reputation of judicial
proceedings. The Supreme Court has declared that plain
errors in Guidelines calculations affect the legitimacy of the
courts because they are of the courts’ own making, there is a
relatively low cost to correcting them, and the proper
application of the Guidelines ensures the fairness of
sentencing among defendants. Rosales-Mireles v. United States,
138 S. Ct. 1897, 1908 (2018). Rosales-Mireles involved an error
in a prison sentence which, unlike supervised release, cannot
be modified except in a few narrow situations.
See United States v. Townsend, 762 F.3d 641, 645 (7th Cir. 2014).
But the same reasoning extends to the length of supervised
release. We have previously determined that an improper
application of the Guidelines resulting in the district court
imposing an erroneous supervised release term seriously
affected the fairness, integrity, or public reputation of the
No. 19-2140                                                     7

proceedings. See United States v. Goodwin, 717 F.3d 511, 521
(7th Cir. 2013). We have also found remand necessary when
the length of supervision was not adequately explained—and
here, the explanation was legally unsound. See United States v.
Quinn, 698 F.3d 651, 652 (7th Cir. 2012).
    The government responds that fairness does not dictate
immediate correction because supervised release is flexible
and can be modified at any time prior to the expiration of the
term or terminated completely after one year. See 18 U.S.C.
§ 3583(e)(1)–(2). In support, it points to United States v. Lewis,
823 F.3d 1075 (7th Cir. 2016), in which we were skeptical of
remanding erroneously imposed conditions of supervised
release. Id. at 1080. But this case does not involve conditions of
supervised release. See id. It involves the proper application
of the Guidelines, which are meant to promote greater
fairness and uniformity across the judicial system.
See United States v. Booker, 543 U.S. 220, 256, 264 (2005). We
also considered in Lewis the length of supervision and we
declined to remand on that issue only because, despite a
minimal explanation, the district court imposed a term of
permissible length. Lewis, 823 F.3d at 1084. Though Wylie’s 5-
year term was permissible, too, the district court gave not a
minimal explanation, but a legally erroneous one. A legal
error generally calls for reversal no matter the standard of
review (assuming it is not harmless). United States v. Yihao Pu,
814 F.3d 818, 829 (7th Cir. 2016) (“A mistake of law generally
satisfies clear error, de novo, or abuse of discretion review.”)
(quoting United States v. McMath, 559 F.3d 657, 663 n.2
(7th Cir. 2009)).
   We believe it prudent to allow the district court to
reconsider the limited question of what length of supervised
8                                                  No. 19-2140

release Wylie requires. We generally “prefer to give the
district court the opportunity to reconsider the sentence as a
whole” because supervised release is one part of a sentencing
package whose parts are meant to work together. Mobley,
833 F.3d at 801. But a more limited remand is advisable when
the district court’s reasoning convinces us that the rest of the
sentence would not change. United States v. Manyfield,
961 F.3d 993, 997 (7th Cir. 2020) (citing 28 U.S.C. § 2106). As
Wylie conceded during oral argument, that is the case here.
Although courts may increase the punitive weight of one
component of the sentence in response to being more lenient
with another, United States v. Downs, 784 F.3d 1180, 1182
(7th Cir. 2015), no such scaled approach occurred here. The
district court imposed a long term of supervised release
(relative to the Guidelines) because it felt that it had to. And
given the court’s ample justification for the low-end prison
sentence, there is no reason to think that it would have
imposed a longer one to offset a shorter term of supervised
release.
                                III.
                           Conclusion
    Because the district court plainly erred when it
determined the length of Wylie’s supervised release term
without reference to the Guidelines range, we VACATE that
portion of the judgment and REMAND for proceedings
consistent with this opinion. Because we have no reason to
believe the other components of Wylie’s sentence, including
his prison term and the conditions of supervised release, need
revisiting, the remand is limited to reconsidering the length
of supervised release in light of the correct Guidelines range.